Citation Nr: 1608224	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  12-20 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for right knee retropatellar pain syndrome.

2.  Entitlement to an initial compensable rating for left knee retropatellar pain syndrome.

3.  Entitlement to an initial compensable rating for right hip strain, status post stress fracture.

4.  Entitlement to an initial compensable rating for left hip strain, status post stress fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active military service from February 2006 to February 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the matter has been retained by the RO in Denver, Colorado.  

In a decision dated in February 2015, the Board denied the appeal.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2016 Joint Motion for Remand (JMR) to the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded; a January 2016 Court order granted the JMR. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2015 JMR, the parties moved that the February 2015 Board decision be vacated and remanded, citing inadequate VA examination reports.  Specifically, the Veteran's report of flare-ups of the bilateral hip and knee disabilities were acknowledged, the parties agreed that the March 2010 and June 2012 examination reports failed to express an opinion as to the degree of additional range of motion loss, if any, due to pain during the Veteran's reported flare-ups.  Further, the examination reports did not explain why such details could not be provided.  The parties asserted that where an examination report fails to provide such detail regarding functional loss due to pain during flare-ups and fails to state why such detail could not feasibly be determined, it lacks sufficient detail necessary for a disability rating.  Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011).

Accordingly, the Board was directed to obtain a medical opinion addressing the degree of additional range of motion loss, if any, due to pain during Appellant's reported bilateral hip and knee flare-ups or explain why such detail cannot feasibly be provided.  The Board also finds that inasmuch as there are no VA treatment records on file dated after June 2012, records since that date should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from June 2012 to the present, in particular, all records of evaluations and/or treatment for knee and/or hip complaints, including any imaging study reports, and associate them with the Veteran's electronic claims file.

2.  Arrange for the Veteran to undergo a VA examination to determine the manifestations and severity of her service-connected bilateral hip and knee disabilities.  All findings must be reported in detail, and the examination must assess whether the Veteran experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  The functional loss must be described.  

In particular, in the previous examinations, the Veteran reported flare-ups due to her knee and hip conditions.  The examiner must obtain specific findings regarding the degree of additional range of motion loss, if any, due to pain during reported bilateral hip and/or knee flare-ups.  Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

The Veteran's electronic claims folder must be made available to the examiner in conjunction with the examination, and the opinion should be based on clinical examination, lay history, X-rays, and medical principles, and contain a rationale for all conclusions reached.  

3.  After the completion of the above, and any other indicated development, the RO should readjudicate the claims on appeal.  If any decision is adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


